Case 17-37748        Doc 42     Filed 04/22/19     Entered 04/22/19 15:59:30          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 37748
         Daphne S Rose

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/21/2017.

         2) The plan was confirmed on 03/08/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/19/2018, 01/10/2019.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/29/2018.

         5) The case was Dismissed on 02/07/2019.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-37748             Doc 42   Filed 04/22/19    Entered 04/22/19 15:59:30                Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor              $2,309.02
           Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                      $2,309.02


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $2,199.04
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $109.98
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $2,309.02

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim       Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
 Avant Inc                         Unsecured      1,127.00            NA              NA            0.00       0.00
 Bank Of America                   Unsecured         526.00        535.77          535.77           0.00       0.00
 Becket & Lee                      Unsecured         264.00        264.44          264.44           0.00       0.00
 Capital One Auto Finance          Secured       27,418.00     27,538.34        27,538.34           0.00       0.00
 Cb Indigo                         Unsecured         214.00           NA              NA            0.00       0.00
 Check Into Cash                   Unsecured           0.00        750.75          750.75           0.00       0.00
 Edc/gc Property Manage            Unsecured      1,325.00            NA              NA            0.00       0.00
 First National Bank Of Omaha      Unsecured      1,003.00       1,003.20        1,003.20           0.00       0.00
 Jefferson Capital Systems LLC     Unsecured      3,424.00       3,488.52        3,488.52           0.00       0.00
 Midland Funding LLC               Unsecured      4,456.00       4,497.28        4,497.28           0.00       0.00
 Midland Funding LLC               Unsecured         488.00        497.40          497.40           0.00       0.00
 Quantum3 Group                    Unsecured         938.00      1,025.14        1,025.14           0.00       0.00
 Quantum3 Group                    Unsecured         177.00        148.01          148.01           0.00       0.00
 Quantum3 Group                    Unsecured         933.00      1,011.21        1,011.21           0.00       0.00
 Quantum3 Group                    Unsecured      1,105.00       1,193.69        1,193.69           0.00       0.00
 Quantum3 Group                    Unsecured         695.00        639.45          639.45           0.00       0.00
 Quantum3 Group                    Unsecured         214.00        203.63          203.63           0.00       0.00
 Quantum3 Group                    Unsecured      1,971.00       2,009.00        2,009.00           0.00       0.00
 Quantum3 Group                    Unsecured         456.00        495.88          495.88           0.00       0.00
 Resurgent Capital Services        Unsecured         342.00        435.64          435.64           0.00       0.00
 Rise                              Unsecured      3,923.00            NA              NA            0.00       0.00
 Spot Loan                         Unsecured           0.00           NA              NA            0.00       0.00
 TD Bank USA NA                    Unsecured      1,290.00       1,277.15        1,277.15           0.00       0.00
 Webbank-Fingerhut                 Unsecured         956.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-37748        Doc 42      Filed 04/22/19     Entered 04/22/19 15:59:30             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                           $27,538.34               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                          $27,538.34               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $19,476.16               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,309.02
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $2,309.02


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
